Exhibit 10.2

SECOND AMENDMENT TO SIXTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Second Amendment to Sixth Amended and Restated Loan and Security Agreement
(this “Amendment”) is made as of February 20, 2018, among Regional Management
Corp. (“Regional”), Regional Finance Corporation of South Carolina, Regional
Finance Corporation of Georgia, Regional Finance Corporation of Texas, Regional
Finance Corporation of North Carolina, Regional Finance Corporation of Alabama,
Regional Finance Corporation of Tennessee, Regional Finance Company of New
Mexico, LLC, Regional Finance Company of Oklahoma, LLC, Regional Finance Company
of Missouri, LLC, Regional Finance Company of Georgia, LLC, RMC Financial
Services of Florida, LLC, Regional Finance Company of Louisiana, LLC, Regional
Finance Company of Mississippi, LLC, Regional Finance Company of Kentucky, LLC
and Regional Finance Company of Virginia, LLC (each individually a “Borrower”
and collectively the “Borrowers”), the financial institutions listed as lenders
on the signature pages to this Amendment (such financial institutions, together
with their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”) and Bank of
America, N.A. as agent for the Lenders (in its capacity as agent, the “Agent”).

RECITALS

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Sixth Amended and Restated Loan and Security Agreement, dated as of June 20,
2017, as amended by that certain First Amendment to Sixth Amended and Restated
Loan and Security Agreement, dated as of November 21, 2017 (as amended and as
may be further amended, restated, modified, substituted, extended, or renewed
from time to time, and together with all of its exhibits, schedules and
attachments thereto, collectively the “Loan Agreement”);

WHEREAS, the Borrowers acknowledge that as of the close of business on
February 16, 2018, there was outstanding the aggregate principal amount of
$457,000,045.03 under the Loan Agreement in respect of the outstanding principal
amount of Revolving Loans and the undrawn face amount of all outstanding Letters
of Credit;

WHEREAS, the Borrowers have requested that the Agent and the Lenders modify
certain provisions of the Loan Agreement and the Agent and the Lenders have
agreed to do so subject to the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

Section 1    DEFINED TERMS; RECITALS.

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Loan Agreement. The Borrowers, the Lenders
and the Agent agree that the Recitals above are a part of this Amendment.

Section 2    AMENDMENTS. The Loan Agreement is hereby amended as follows:



--------------------------------------------------------------------------------

  a. Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Existing Term Loan Transaction” and replacing it with the
following:

 

  •   “Existing Term Loan Transaction shall mean that certain Credit Agreement,
subject to the Intercreditor Agreement, originally dated as of December 11, 2015
and as amended and restated pursuant to that certain Amended and Restated Credit
Agreement dated as of November 21, 2017 (and amended by that certain Amendment
No. 1 to the Amended and Restated Credit Agreement to be dated on or about
February 20, 2018), by and among Regional Management Receivables, LLC, as
borrower, Regional Management Corp., as servicer, the lenders from time to time
party thereto, Wells Fargo Securities, LLC, as administrative agent for the
lenders, and Wells Fargo Bank, National Association, as account bank, collateral
custodian, and backup servicer.”

 

  b. Section 1.1 of the Loan Agreement is hereby amended by deleting subsection
(f) of the definition of “Eligible Contracts” and replacing it with the
following:

 

  •   “(f) (i) are secured by Property located solely in the continental United
States or (ii) if unsecured, (A) the aggregate Net Balance of such unsecured
Contracts does not exceed $120,000,000, in the aggregate, at any given time and
(B) such unsecured Contracts shall only remain Eligible Contracts if, upon a
refinancing thereof, such unsecured Contracts are then secured by Property
located solely in the continental United States;”

 

  c. The second paragraph (starting with “provided, however,”) of Section 11.1
is hereby deleted in its entirety and replaced with the following:

 

  •   “provided, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by (i) all the Lenders (and Borrowers and Agent),
or (ii) by Agent (at the written request of all the Lenders) and Borrowers, do
any of the following…”

 

  d. Subsection (j) of Section 11.1 is hereby deleted in its entirety and
replaced with the following:

 

  •   “(j) change the definitions of “Availability”, “Majority Lenders”,
“Required Lenders”, “Non-Warehouse Facility Securitization”, “Warehouse
Securitization”, “Warehouse Facility”, “Non-Warehouse Facility Permitted
Securitization Transfers”, “Warehouse Facility Permitted Securitization
Transfers”, “Warehouse Facility Permitted Transfers” or “Securitization;”

 

  e. The Schedules attached to the Loan Agreement are hereby replaced with the
Schedules attached hereto as Exhibit A.

Section 3    REPRESENTATIONS AND WARRANTIES.

Each of the Borrowers hereby represents and warrants to the Agent, as of the
Amendment Effective Date, as follows:

 

2



--------------------------------------------------------------------------------

3.1    Authorization; Enforceability; Ratification. This Amendment has been duly
and validly executed by an authorized officer of such Borrower and constitutes
the legal, valid and binding obligation of such Borrower enforceable against
such Borrower in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally. The Loan Agreement remains in full force and effect
and remains the valid and binding obligation of each such Borrower enforceable
against such Borrower in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally.

3.2    No Default or Event of Default. No Default or Event of Default is
existing under the Loan Agreement and no Default or Event of Default will occur
as a result of the effectiveness of this Amendment.

3.3    Restatement of Representations and Warranties; Schedules. The
representations and warranties of such Borrower contained in the Loan Agreement
and the other Loan Documents are true and correct in all material respects
(except that if any such representation or warranty contains any materiality
qualifier, such representation or warranty shall be true and correct in all
respects) on and as of the date of this Amendment as though made on the date of
this Amendment (except for representations and warranties that expressly relate
to an earlier date). The Schedules to the Loan Agreement are accurate and
complete on and as of the date of this Amendment (except for Schedules that
expressly relate to an earlier date).

Section 4    CONDITIONS TO EFFECTIVENESS.

This Amendment shall become effective (the “Amendment Effective Date”) when and
only when (a) this Amendment shall be executed and delivered by each Borrower,
the Agent and the Lenders, (b) the Agent shall have received a certificate of
the Secretary of each Borrower as to (x) resolutions of its board of directors,
or applicable governing body, then in full force and effect authorizing the
execution, delivery and performance of this Amendment and (y) the incumbency
signatures of those of its officers authorized to act with respect to this
Amendment, and (c) the Agent shall have received an executed Reaffirmation from
the Guarantors.

 

3



--------------------------------------------------------------------------------

Section 5    CONSENT

The Agent and the Lenders hereby consent for all purposes under the Loan
Agreement and the other Loan Documents, to Regional’s entering into that certain
Amendment No. 1 to Amended and Restated Credit Agreement dated on or about
February 20, 2018, and among Regional Management Receivables, LLC, as borrower,
Regional Management Corp., as servicer, the lenders from time to time party
thereto, Wells Fargo Securities, LLC, as administrative agent for the lenders,
and Wells Fargo Bank, National Association, as account bank, collateral
custodian, and backup servicer, and to consummating the transactions
contemplated thereby; provided, however, that such consent shall not be
interpreted as constituting a waiver of any other Events of Default that might
arise from the consummation of such transaction pursuant to the terms of the
Loan Documents.

Section 6    MISCELLANEOUS.

6.1    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
conflict of law principles that would cause the laws of another jurisdiction to
apply (except federal laws relating to national banks).

6.2    Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.

6.3    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which taken together shall constitute but one and the same instrument, and
counterparts hereof may be delivered by facsimile or .PDF electronic
transmission which shall be effective as a manually signed original counterpart.

6.4    Headings. Section headings used in this Amendment are for the convenience
of reference only and are not a part of this Amendment for any other purpose.

6.5    Negotiations. By accepting this Amendment, each Borrower acknowledges and
agrees that all of the provisions contained herein were negotiated and agreed to
in good faith after discussion with the Agent.

6.6    Nonwaiver. Except as set forth in Sections 2 and 5 above or as otherwise
expressly set forth herein, the execution, delivery, performance and
effectiveness of this Amendment shall not operate as, or be deemed or construed
to be, a waiver: (a) of any right, power or remedy of the Agent under the Loan
Agreement or the other Loan Documents or (b) of any term, provision,
representation, warranty or covenant contained in the Loan Agreement or any
other Loan Document. Further, none of the provisions of this Amendment shall
constitute, or be deemed to be or construed as, a waiver of any Default or Event
of Default under the Loan Agreement.

 

4



--------------------------------------------------------------------------------

6.7    Reference to and Effect on the Loan Agreement; Successor and Assigns.
Upon the effectiveness of this Amendment, each reference in the Loan Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import
shall mean and be a reference to the Loan Agreement, as modified by this
Amendment and each reference to the Loan Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Loan
Agreement shall mean and be a reference to the Loan Agreement, as modified by
this Amendment. This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective permitted successors and assigns.

6.8    Acknowledgment; Release of Claims. No Borrower is aware of any claim or
offset against, or defense or counterclaim to, such Borrower’s obligations or
liabilities under the Loan Agreement or any Loan Document to which it is a
party. In consideration of the Lenders’ agreements contained in this Amendment,
each Borrower hereby irrevocably releases and forever discharges the Agent and
its Affiliates, subsidiaries, successors, assigns, directors, officers,
employees, agents, consultants and attorneys (each, a “Released Person”) of and
from any and all claims, suits, actions, investigations, proceedings or demands,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law of any kind or character, known or
unknown, which such Borrower ever had or now has against the Agent or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of the Agent or any other Released Person relating to the Loan Agreement or any
Loan Document on or prior to the date hereof.

6.9    Reaffirmation. Each of the parties hereto (as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such party grants
liens or security interests in its property or otherwise acts as accommodation
party or guarantor, as the case may be, under the Loan Documents) hereby:
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Loan Agreement and the other Loan Documents
to which it is a party and (ii) to the extent such party has granted liens on or
security interests in any of its property pursuant to the Loan Agreement or any
other Loan Document as security for or otherwise guaranteed the Obligations,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Obligations. Each of the parties hereto hereby consents to this
Amendment and hereby ratifies and affirms the Loan Agreement and the other Loan
Documents, as modified hereby.

6.10    Waiver of Jury Trial. Each party hereto waives to the fullest extent
permitted by law, any right it may have to a trial by jury of any claim,
counterclaim, action or other proceeding arising under or relating to this
amendment or the transactions contemplated hereby.

6.11    Loan Document. This Amendment is a Loan Document.

6.12    Fees and Expenses. The Borrowers shall pay all outstanding costs,
expenses and fees of the Agent and its advisors, service providers and legal
counsels incurred in connection with the documentation of this Amendment, in the
manner and to the extent set forth in the Loan Agreement.

 

5



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or agents thereunto duly authorized as of
the date first written above.

 

BORROWERS

 

REGIONAL MANAGEMENT CORP.

REGIONAL FINANCE CORPORATION OF SOUTH CAROLINA

REGIONAL FINANCE CORPORATION OF GEORGIA

REGIONAL FINANCE CORPORATION OF TEXAS

REGIONAL FINANCE CORPORATION OF NORTH CAROLINA

REGIONAL FINANCE CORPORATION OF ALABAMA

REGIONAL FINANCE CORPORATION OF TENNESSEE

REGIONAL FINANCE COMPANY OF OKLAHOMA, LLC

REGIONAL FINANCE COMPANY OF NEW MEXICO, LLC

REGIONAL FINANCE COMPANY OF MISSOURI, LLC

REGIONAL FINANCE COMPANY OF GEORGIA, LLC

REGIONAL FINANCE COMPANY OF MISSISSIPPI, LLC

REGIONAL FINANCE COMPANY OF LOUISIANA, LLC

RMC FINANCIAL SERVICES OF FLORIDA, LLC

REGIONAL FINANCE COMPANY OF KENTUCKY, LLC

REGIONAL FINANCE COMPANY OF VIRGINIA, LLC,

as Regional Borrowers

By:   /s/ Donald E. Thomas Name:   Donald E. Thomas Title:   EVP and CFO
Address: 979 Batesville Road, Suite B, Greer, South Carolina 29651 (with a
mailing address of Post Office Box 776, Mauldin, South Carolina 296662)



--------------------------------------------------------------------------------

AGENT

BANK OF AMERICA, N.A., as Agent

By:   /s/ Bruce Jenks

Name:   Bruce Jenks

Title:   Senior Vice President

Address:  

4 Sentry Parkway, Suite 200

Blue Bell, PA 19422

Attn:   Bruce Jenks

 

LENDERS

BANK OF AMERICA, N.A.,

as a Lender and Letter of Credit Issuer

By:   /s/ Bruce Jenks

Name:   Bruce Jenks

Title:   Senior Vice President Commitment = $215,000,000.00

BMO HARRIS FINANCING, INC.,

as a Lender

By:   /s/ Michael S. Cameli Name:   Michael S. Cameli Title:   Director
Commitment = $108,000,000.00

FIRST TENNESSEE BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Blake Chandler

Name:   Blake Chandler

Title:   Vice President Commitment = $40,000,000.00



--------------------------------------------------------------------------------

SYNOVUS BANK as a Lender By:   /s/ Michael Sawicki

Name:   Michael Sawicki

Title:   Director, Corporate Banking Commitment = $25,000,000.00 TEXAS CAPITAL
BANK, N.A. as a Lender

By:   /s/ Stephanie Bowman

Name:   Stephanie Bowman

Title:   Senior Vice President Commitment = $35,000,000.00 WELLS FARGO BANK,
NATIONAL ASSOCIATION as a Lender

By:   /s/ William M. Laird

Name:   William M. Laird

Title:   Senior Vice President Commitment = $165,000,000.00 First Tennessee Bank
National Association (successor by merger to Capital Bank, N.A.) as a Lender

By:   /s/ Blake Chandler

Name:   Blake Chandler

Title:   Vice President Commitment = $20,000,000.00 BANKUNITED, N.A. as a Lender

By:   /s/ Stephen Derby

Name:   Stephen Derby

Title:   Senior Vice President Commitment = $30,000,000.00



--------------------------------------------------------------------------------

EXHIBIT A

See attached.



--------------------------------------------------------------------------------

SCHEDULE 4.4

LOCATIONS OF BOOKS AND RECORDS AND COLLATERAL

The following is a correct and complete list of the locations of all books and
records concerning the Collateral, the locations of the Collateral, and the
locations of all Borrowers’ places of business as of the Closing Date:

979 Batesville Road, Suite B, Greer, South Carolina 29651

The following branch locations:

 

Branch #

  

Street Address

  

City

  

State

   Zip   0101   

101 Verdae Boulevard, Suite 130

   Greenville    SC      29607-3887   0103   

1544 West Floyd Baker Blvd.

   Gaffney    SC      29341-1204   0104   

7800 Rivers Ave, Suite 1450

   North Charleston    SC      29406-4072   0105   

120 Highway 14, Suite C

   Simpsonville    SC      29681-6056   0106   

2303 Boundary Street, Suite 3

   Beaufort    SC      29902-3720   0107   

1200 Sam Rittenberg Blvd, Suite B

   Charleston    SC      29407-5006   0108   

6729 Two Notch Road, Suite L

   Columbia    SC      29223-7535   0109   

161 South Aiken Lane, Suite 420

   Aiken    SC      29803-8084   0110   

110 A North Memorial Avenue

   Walterboro    SC      29488-3908   0111   

1641 Springdale Dr, Suite C

   Camden    SC      29020-2091   0112   

592 North Anderson Road

   Rock Hill    SC      29730-7300   0113   

251 Broad Street

   Sumter    SC      29150-4146   0114   

1450 W.O. Ezell Boulevard, Suite 950

   Spartanburg    SC      29301-1500   0115   

716 B Montague Avenue

   Greenwood    SC      29649-1439   0118   

1610 Church Street, Suite D

   Conway    SC      29526-2960   0119   

1113 N. Fraser Street

   Georgetown    SC      29440-2851   0121   

2705 C North Main Street

   Anderson    SC      29621-3283   0122   

1136 Orangeburg Mall Circle

   Orangeburg    SC      29115-3439   0123   

810 Dutch Square Blvd, Suite 102

   Columbia    SC      29210-7318   0124   

145 Hwy 15-401 Bypass West, Suite 7

   Bennettsville    SC      29512-4359   0125   

112 East Carolina Avenue

   Hartsville    SC      29550-4214   0126   

115 E. Richardson Avenue

   Summerville    SC      29483-6332   0127   

2889 Main Street

   Newberry    SC      29108-4133   0128   

109 East Main Street

   Lake City    SC      29560-2626   0129   

410 D North Duncan Bypass

   Union    SC      29379-8641   0130   

517 Radford Blvd, Suite D

   Dillon    SC      29536-2469   0131   

1309 B West Poinsett Street

   Greer    SC      29650-1251   0132   

605 Broadway Street

   Myrtle Beach    SC      29577-3814   0133   

5809 Calhoun Memorial Hwy, Suite K

   Easley    SC      29640-3876   0134   

1137-B Hwy 9 Bypass W

   Lancaster    SC      29720-4781   0135   

1107 East Godbold Street

   Marion    SC      29571-3907   0136   

129 Lee Avenue

   Hampton    SC      29924-3439   0137   

1612 State Rd, Suite A-14

   Cheraw    SC      29520-5106   0139   

141 E. Church Street, Suite M

   Batesburg-Leesville    SC      29070-7066   0140   

104 Bi-Lo Way, Suite A2

   Moncks Corner    SC      29461-3975   0141   

197 Main Street

   Barnwell    SC      29812-1847   0142   

721 U.S. Hwy 321 BYP South, Unit 11

   Winnsboro    SC      29180-6326  



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip   0143   

3720 Boiling Springs Rd, Suite F

   Boiling Springs    SC      29316-5760   0144   

211 Oconee Square Drive

   Seneca    SC      29678-2546   0145   

507 N. Harper Street, Suite D

   Laurens    SC      29360-2337   0146   

348 North Highway 701, Unit 1

   Loris    SC      29569-2464   0147   

404 E. Martintown Road, Suite D

   North Augusta    SC      29841-4236   0148   

938 E. Liberty Street

   York    SC      29745-1662   0149   

200 West Mill Street

   Kingstree    SC      29556-3340   0153   

229 Apple Square Plaza

   Edgefield    SC      29824-4203   0154   

218 City Square

   Belton    SC      29627-1433   0155   

1035 Johnnie Dodds Blvd., Suite C-7

   Mt. Pleasant    SC      29464-6154   0156   

867 U.S. Highway 17 South

   North Myrtle Beach    SC      29582-3428   0157   

7509 Garners Ferry Road, Suite F

   Columbia    SC      29209-2664   0158   

3405 White Horse Road, Suite C

   Greenville    SC      29611-5947   0160   

7249 Saint Andrews Road, Suite B

   Columbia    SC      29212-1178   0161   

400 N. Dobys Bridge Rd, Suite 103

   Fort Mill    SC      29715-6805   0180   

2523 S. Cashua Drive

   Florence    SC      29501-5350   0187   

475 N. Main Street, Suite D

   Hemingway    SC      29554-9191   0189   

103 South Brooks Street

   Manning    SC      29102-3111   0190   

509 12th Street

   West Columbia    SC      29169-6334   0301   

2301 Wade Hampton Blvd., Suite 3

   Greenville    SC      29615-1059   0303   

100 Forum Drive, Suite 4

   Columbia    SC      29229-7945   0304   

110 Garner Road, Suite 10

   Spartanburg    SC      29303-3155   0305   

1884 Columbia Road

   Orangeburg    SC      29115-3365   0306   

1222 West Evans Street

   Florence    SC      29501-3322   0307   

8600 Dorchester Road, Suite 203

   North Charleston    SC      29420-7383   0308   

479 Bypass 72 NW, Suite 111

   Greenwood    SC      29649-1405   0309   

5175 Sunset Boulevard, Suite 4

   Lexington    SC      29072-7320   0311   

124 Commons Parkway

   Anderson    SC      29621-4133   0312   

1300 Savannah Highway, Suite 11

   Charleston    SC      29407-7849   0313   

708 Bultman Drive

   Sumter    SC      29150-2517   0501   

2523 East 5th Street

   Tyler    TX      75701-3544   0502   

500 8th Avenue, Suite 100

   Fort Worth    TX      76104-2065   0503   

217 S. Oklahoma Avenue, Suite D

   Weslaco    TX      78596-7970   0504   

2912 North Laurent Street

   Victoria    TX      77901-4141   0505   

2501 N. 23rd Street, Suite 30

   McAllen    TX      78501-7891   0506   

318 East Jackson Street

   Harlingen    TX      78550-6850   0507   

502 West Calton Road, Suite 109

   Laredo    TX      78041-6631   0508   

2200 Boca Chica Blvd, Suite 104

   Brownsville    TX      78521-2241   0509   

1121 SW Military Drive, Suite 103

   San Antonio    TX      78221-1672   0510   

4918 Ayers Road, Suite 136

   Corpus Christi    TX      78415-1431   0511   

530 S Zapata Highway, Suite 3

   Laredo    TX      78043-5037   0512   

2400 Veterans Blvd, Suite 10

   Del Rio    TX      78840-3136   0513   

4761 E. Highway 83, Suite B

   Rio Grande City    TX      78582-6494   0514   

2708 H East Griffin Parkway

   Mission    TX      78572-3309   0515   

206 B West San Antonio Street

   San Marcos    TX      78666-5585   0516   

14145 Nacogdoches Road, Suite 1

   San Antonio    TX      78247-1931  



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip   0517   

220 Jefferson Street

   Eagle Pass    TX      78852-4820   0518   

2551 Judson Road, Suite C

   Longview    TX      75605-4645   0519   

8868 Research Blvd, Suite 705

   Austin    TX      78758-8522   0520   

3221 Wurzbach Road

   San Antonio    TX      78238-4002   0521   

218 East Kleberg Avenue

   Kingsville    TX      78363-4573   0522   

840 Secretary Drive

   Arlington    TX      76015-1640   0523   

817 West Pioneer Parkway, Suite 156

   Grand Prairie    TX      75051-4738   0524   

1615 North Valley Mills Drive

   Waco    TX      76710-2552   0525   

3655 Fredericksburg Road, Suite 119

   San Antonio    TX      78201-3859   0526   

1919 South Texas Ave

   Bryan    TX      77802-1832   0527   

2314 C West Adams Avenue

   Temple    TX      76504-3931   0528   

2725 NE 28th Street, Suite 130

   Fort Worth    TX      76111-2966   0529   

1918 North Story Road

   Irving    TX      75061-1936   0530   

3115 South 1st, Suite 300

   Garland    TX      75041-3422   0531   

719 West William Cannon Drive, Suite 112

   Austin    TX      78745-3981   0532   

1645 E. Canton Road

   Edinburg    TX      78542-2925   0533   

1804 Wirt Road

   Houston    TX      77055-2407   0534   

5517 Airline Drive, Suite E

   Houston    TX      77076-4946   0535   

3910 Fairmont Parkway, Suite D

   Pasadena    TX      77504-3066   0536   

12220 Murphy Road, Suite H

   Stafford    TX      77477-2410   0537   

6240 Phelan Blvd

   Beaumont    TX      77706-6120   0538   

4525 Rigsby Avenue, Suite 106

   San Antonio    TX      78222-1275   0539   

459 Uvalde Road

   Houston    TX      77015-3717   0540   

3401 W. Davis Street, Suite A1

   Conroe    TX      77304-1841   0541   

6003 Bellaire Blvd., Suite G

   Houston    TX      77081-5421   0542   

500 N. Oregon, Suite E

   El Paso    TX      79901-1124   0543   

8720 Alameda Avenue, Suite A

   El Paso    TX      79907-6275   0544   

10755 N. Loop Drive, Suite P

   Socorro    TX      79927-4694   0545   

3333 N. Yarbrough Drive, Suite V

   El Paso    TX      79925-1739   0546   

9861 Dyer Street, Suite 4

   El Paso    TX      79924-4747   0547   

6920 Delta Drive, Suite 2

   El Paso    TX      79905-5519   0548   

1605 George Dieter Drive, Suite 302

   El Paso    TX      79936-6586   0549   

3806 Avenue I, Suite 22

   Rosenberg    TX      77471-3951   0550   

7500 Eckhert Road, Suite 460

   San Antonio    TX      78240-3068   0551   

5015 FM 2920 Road, Suite B

   Spring    TX      77388-3114   0552   

230 W. Parker Road, Suite 190

   Plano    TX      75075-2383   0553   

11819 West Avenue, Suite 2

   San Antonio    TX      78216-2533   0554   

3465 W. Walnut Street, Suite 107

   Garland    TX      75042-7169   0555   

1015 S. Mays Street, Suite 101

   Round Rock    TX      78664-6745   0556   

6242 Rufe Snow Drive, Suite 230

   North Richland Hills    TX      76148-3347   0557   

1703 Shaver Street

   Pasadena    TX      77502-2027   0558   

2550 Broadway Street

   Pearland    TX      77581-4904   0559   

11925 Southwest Freeway, Suite 6

   Stafford    TX      77477-2300   0560   

4485 North Freeway

   Houston    TX      77022-6229   0561   

873 S. Mason Road, Suite 324

   Katy    TX      77450-3882   0562   

3917 W. Camp Wisdom Road, Suite 107

   Dallas    TX      75237-2468  



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip   0563   

2506 25th Avenue North, Suite 2

   Texas City    TX      77590-4666   0564   

2901 Alta Mere Drive, Suite 1000

   Fort Worth    TX      76116-4180   0565   

1700 N. Zaragoza Road, Suite 103

   El Paso    TX      79936-7964   0566   

14181 Northwest Freeway

   Houston    TX      77040-5013   0567   

1931 Texas Parkway

   Missouri City    TX      77489-3121   0568   

1101 E. Highway 6, Suite A

   Alvin    TX      77511-2878   0569   

2364 E. Southcross Boulevard

   San Antonio    TX      78223-2263   0570   

1420 FM 1960 Bypass Rd E, Suite 118

   Humble    TX      77338-3934   0571   

5488 Walzem Road

   San Antonio    TX      78218-2125   0572   

2301 N. Collins Street, Suite 116

   Arlington    TX      76011-2645   0573   

901 N. Raul Longoria Rd, Suite 4

   San Juan    TX      78589-3747   0574   

4010 W. Commerce Street, Suite 101

   San Antonio    TX      78207-3650   0575   

4902 Holly Road, Suite 112

   Corpus Christi    TX      78411-4767   0576   

16876 Stuebner Airline Road

   Spring    TX      77379-6207   0577   

713 W. Wheatland Road

   Duncanville    TX      75116-4520   0578   

3719 N. Fry Road, Suite O

   Katy    TX      77449-6740   0579   

4509 50th Street

   Lubbock    TX      79414-3611   0580   

4070 N. Belt Line Road, Suite 153

   Irving    TX      75038-5010   0581   

12637 Westheimer Rd, Suite 150

   Houston    TX      77077-5746   0582   

9714 Potranco Road, Suite 113

   San Antonio    TX      78251-9617   0583   

2400 E. Oltorf Street, Suite 12A

   Austin    TX      78741-4567   0584   

2644 SW 34th Avenue

   Amarillo    TX      79109-4806   0585   

1607 East 8th Street, Suite A

   Odessa    TX      79761-4806   0586   

2252 E. Main Street

   Uvalde    TX      78801-4947   0587   

1645 Pat Booker Road, Suite 115

   Universal City    TX      78148-3400   0588   

810 E. Veterans Boulevard, Suite F

   Palmview    TX      78572-5019   0589   

3552 Sherwood Way

   San Angelo    TX      76901-3533   0590   

7097 N. Expressway 77, Suite 4

   Olmito    TX      78575-9808   0591   

3482 Catclaw Drive

   Abilene    TX      79606-8224   0592   

1909 Texoma Parkway, Suite G

   Sherman    TX      75090-2668   0593   

3301 E. Rancier Ave., Suite 103G

   Killeen    TX      76543-7855   0594   

601 Sunset Street

   Denton    TX      76201-2665   0595   

1812 Santa Fe Drive, Suite D

   Weatherford    TX      76086-6429   0596   

2708 Southwest Pkwy., Suite 114

   Wichita Falls    TX      76308-3727   0597   

386 Landa Street, Suite B

   New Braunfels    TX      78130-5401   0598   

120 FM 2821 Road W, Suite C

   Huntsville    TX      77320-8414   0601   

11 Crispin Ct, Suite 103

   Asheville    NC      28803-8208   0602   

2367 Highway 70 SE

   Hickory    NC      28602-8300   0650   

2568 West Franklin Blvd.

   Gastonia    NC      28052-1250   0651   

7309 East Independence Blvd, Suite 24

   Charlotte    NC      28227-9439   0652   

1897 E. Broad Street

   Statesville    NC      28625-4307   0653   

3733 B Farmington Drive

   Greensboro    NC      27407-6246   0654   

2108 N. Centennial Street, Suite 114

   High Point    NC      27262-7742   0655   

3193 D Peters Creek Parkway

   Winston Salem    NC      27127-4710   0656   

811 South Jake Alexander Boulevard

   Salisbury    NC      28147-9058   0657   

9601 North Tryon Street, Suite H

   Charlotte    NC      28262-8460  



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip   0658   

3306 Highway 74 West, Unit D

   Monroe    NC      28110-8695   0659   

6407 South Blvd, Suite J

   Charlotte    NC      28217-4401   0660   

638 Spartanburg Hwy, Suite 30

   Hendersonville    NC      28792-5921   0661   

2140 South Church Street

   Burlington    NC      27215-5328   0662   

1231 Rockingham Rd.

   Rockingham    NC      28379-4958   0663   

1337 C East Dixie Drive

   Asheboro    NC      27203-8889   0664   

3379 Cloverleaf Parkway

   Kannapolis    NC      28083-6991   0665   

1941 Hoffman Road, Suite 10

   Gastonia    NC      28054-7524   0667   

2403 Battleground Avenue, Suite 10

   Greensboro    NC      27408-4035   0668   

420 Eastwood Road, Suite 101

   Wilmington    NC      28403-1866   0669   

1829 Capital Boulevard, Suite 105

   Raleigh    NC      27604-2177   0670   

5410 NC Highway 55, Suite R

   Durham    NC      27713-7802   0671   

4964 Martin View Lane

   Winston Salem    NC      27104-5066   0672   

1111 Ireland Drive, Suite 102

   Fayetteville    NC      28304-3329   0673   

5069 Fayetteville Road

   Lumberton    NC      28358-2107   0674   

3250 Wilkinson Blvd, Suite H

   Charlotte    NC      28208-5667   0675   

1330 Fifth Avenue, Suite 250

   Garner    NC      27529-3638   0676   

2630 S. Main Street, Suite 103

   High Point    NC      27263-1941   0677   

12265 Capital Boulevard

   Wake Forest    NC      27587-6200   0678   

4731 Ramsey Street

   Fayetteville    NC      28311-1614   0679   

260 Summit Square Boulevard, Unit A6

   Winston Salem    NC      27105-1461   0680   

2316 S. 17th Street, Suite 120

   Wilmington    NC      28401-7913   0681   

1331 Mebane Oaks Road

   Mebane    NC      27302-9681   0682   

5539 W. Market Street

   Greensboro    NC      27409-2525   0683   

3607 Matthews Mint Hill Road, Suite 10

   Matthews    NC      28105-4146   0684   

460 Moye Blvd., Suite 103

   Greenville    NC      27834-2886   0685   

5279 N. Roxboro Rd, Suite E, Box 8

   Durham    NC      27712-2800   0701   

7118 Maynardville Highway

   Knoxville    TN      37918-5738   0702   

3014 Bristol Highway, Suite 3

   Johnson City    TN      37601-1512   0703   

421 West Stone Drive, Suite 3

   Kingsport    TN      37660-3270   0704   

1135 Volunteer Parkway, Suite 1

   Bristol    TN      37620-4658   0705   

5716 Ringgold Road, Unit 106

   Chattanooga    TN      37412-3597   0706   

891 Keith Street NW, Suite 6

   Cleveland    TN      37311-1879   0707   

126 The Crossings

   Crossville    TN      38555-8754   0708   

1645 Downtown West Blvd, Unit 11

   Knoxville    TN      37919-5411   0709   

516 S. Willow Avenue

   Cookeville    TN      38501-3727   0710   

1631 E. Andrew Johnson Highway

   Morristown    TN      37814-5401   0711   

1240 NW Broad Street

   Murfreesboro    TN      37129-1713   0712   

224 West Main Street, Suite D

   Lebanon    TN      37087-2680   0713   

136 Bear Creek Pike, Suite E

   Columbia    TN      38401-2484   0714   

2565 East Andrew Johnson Hwy.

   Greeneville    TN      37745-0951   0715   

319 Vann Drive, Suite B

   Jackson    TN      38305-6032   0716   

2021 Gallatin Pike North, Suite 240

   Madison    TN      37115-2029   0717   

200 Able Drive, Suite 16

   Dayton    TN      37321-6034   0718   

121 Henslee Drive, Suite H

   Dickson    TN      37055-2076   0719   

1321 Bell Road

   Antioch    TN      37013-3730  



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip   0720   

371 West Church Street

   Lexington    TN      38351-2096   0721   

7444 Winchester Road, Suite 104

   Memphis    TN      38125-2206   0801   

449 George Wallace Drive

   Gadsden    AL      35903-2282   0802   

2314 6th Avenue SE, Suite B

   Decatur    AL      35601-6565   0803   

4925 University Drive, Suite 110

   Huntsville    AL      35816-1849   0804   

2801 Mall Road, Suite 9

   Florence    AL      35630-1676   0805   

8144 U.S. Hwy 431

   Albertville    AL      35950-1135   0806   

1225 Snow Street, Suite 4

   Oxford    AL      36203-1964   0807   

1710 2nd Avenue SW, Suite 5

   Cullman    AL      35055-5337   0808   

1845 Montgomery Hwy, Suite 221

   Hoover    AL      35244-2501   0809   

2001 Skyland Blvd. East, Suite C-1

   Tuscaloosa    AL      35405-1545   0810   

1930 Edwards Lake Road, Suite 120

   Birmingham    AL      35235-3719   0811   

246 Interstate Commercial Park Loop

   Prattville    AL      36066-7361   0812   

3074 Ross Clark Circle, Suite 8

   Dothan    AL      36301-1194   0813   

2140 E. University Drive, Suite E

   Auburn    AL      36830-1853   0814   

6144 Atlanta Highway

   Montgomery    AL      36117-2800   0815   

3304 U.S. Highway 80 West, Suite E

   Phenix City    AL      36870-6405   0816   

220 Town Mart

   Clanton    AL      35045-3784   0817   

792 Commerce Drive, Suite 101

   Alexander City    AL      35010-4213   0818   

5238 U.S. Highway 90 W, Suite D

   Mobile    AL      36619-4220   0819   

5031 Ford Parkway, Suite 104

   Bessemer    AL      35022-5284   0820   

6345 Airport Boulevard, Suite G

   Mobile    AL      36608-3127   0821   

1237 Highway 231 South

   Troy    AL      36081-3054   0822   

631 Willow Lane, Suite K

   Greenville    AL      36037-8028   0823   

1605 S. Broad Street

   Scottsboro    AL      35768-2610   0824   

458 1st Street SW

   Alabaster    AL      35007-9703   0825   

4405 N. College Avenue, Suite C

   Jackson    AL      36545-2045   0826   

1123 N. McKenzie Street

   Foley    AL      36535-3550   0827   

1209 N. Main Avenue

   Sylacauga    AL      35150-1648   0828   

33208 Highway 43, Suite A

   Thomasville    AL      36784-1631   0829   

906 McMeans Avenue, Suite B

   Bay Minette    AL      36507-3308   0830   

306 Palisades Blvd., Suite 4

   Homewood    AL      35209-5148   0831   

632 Boll Weevil Circle

   Enterprise    AL      36330-2734   0870   

1310 Quintard Avenue

   Anniston    AL      36201-4620   0871   

959 Gilbert Ferry Road SE, Suite M

   Attalla    AL      35954-3335   0872   

3186 Alabama Highway 157

   Cullman    AL      35058-0686   0873   

841 Odum Road, Suite 105

   Gardendale    AL      35071-4112   0875   

1811 Highway 78 East, Suite 110

   Jasper    AL      35501-4081   0876   

2206 Village Drive

   Moody    AL      35004-3241   0881   

583 Brindlee Mountain Pkwy

   Arab    AL      35016-1054   0882   

920 Highway 72 E

   Athens    AL      35611-4318   0883   

981 U.S. Highway 431 South

   Boaz    AL      35957-1749   0886   

2003 Avalon Ave

   Muscle Shoals    AL      35661-3188   0887   

2308 Gault Avenue North

   Fort Payne    AL      35967-3644   0888   

587 Highway 31 NW, Suite A

   Hartselle    AL      35640-4470   0889   

700 Airport Road, Suite E

   Huntsville    AL      35802-4360  



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip   0891   

80 McFarland Boulevard, Suite 2

   Northport    AL      35476-3332   0893   

305 East Battle Street, Suite A

   Talladega    AL      35160-2421   0894   

2401 Stemley Bridge Road, Suite 13

   Pell City    AL      35128-2393   0901   

9200 S. Pennsylvania Avenue

   Oklahoma City    OK      73159-6902   0902   

2108 A W. Lindsey Street

   Norman    OK      73069-4108   0903   

6221 N. Meridian Avenue

   Oklahoma City    OK      73112-1249   0904   

1300 West Vandament Avenue, Suite 2301

   Yukon    OK      73099-4575   0905   

1510 N. Kickapoo Avenue, Suite 1

   Shawnee    OK      74804-4331   0906   

7505 SE 15th Street

   Midwest City    OK      73110-5425   0907   

1915 W. Gore Boulevard, Suite 3

   Lawton    OK      73501-3661   0908   

1208 North York Street, Suite B

   Muskogee    OK      74403-2562   0909   

3202 S. Memorial Drive, Suite 7A

   Tulsa    OK      74145-1322   0910   

1231 SE Frank Phillips Blvd

   Bartlesville    OK      74003-4321   0911   

806 S. Aspen Avenue, Suite B

   Broken Arrow    OK      74012-4884   0912   

305 W. Taft Road

   Sapulpa    OK      74066-5436   0913   

1942 S. Highway 66

   Claremore    OK      74019-4371   0914   

1500 Hoppe Boulevard, Suite 6

   Ada    OK      74820-2309   0915   

120 N. 5th Street

   Chickasha    OK      73018-2406   0916   

302 W. Edmond Road

   Edmond    OK      73003-5600   0917   

1212 Merrick Drive, Suite 5

   Ardmore    OK      73401-1824   0918   

2329 W. Willow Road

   Enid    OK      73703-2433   0919   

639 NW 7th Street

   Moore    OK      73160-3803   0920   

701 N. Main Street

   Stillwater    OK      74075-5410   0921   

200 East Choctaw Avenue

   McAlester    OK      74501-5026   0922   

111 S. Main Street

   Miami    OK      74354-7024   0923   

3040 S. Muskogee Avenue, Suite 101

   Tahlequah    OK      74464-5485   0924   

2135 NW 23rd Street

   Oklahoma City    OK      73107-2401   0925   

512 Plaza Court

   Sand Springs    OK      74063-7915   0926   

2501 N. 14th Street

   Ponca City    OK      74601-1734   0927   

1519 N. Highway 81

   Duncan    OK      73533-1407   0928   

6961 S. Lewis Avenue

   Tulsa    OK      74136-3914   1001   

2300 N Main Street, Suite 205

   Las Cruces    NM      88001-1117   1002   

1215 Anthony Drive, Suite D

   Anthony    NM      88021-9371   1003   

5504 Menaul Boulevard NE, Suite G-East

   Albuquerque    NM      87110-3184   1004   

5300 Sequoia Rd NW, Suite L

   Albuquerque    NM      87120-1418   1005   

1001 Golf Course Road SE, Suite 103

   Rio Rancho    NM      87124-2575   1006   

200 1st Street, Suite C

   Alamogordo    NM      88310-6517   1007   

3000 E. 20th Street, Suite B

   Farmington    NM      87402-5350   1008   

2404 Cerrillos Road

   Santa Fe    NM      87505-3392   1009   

1698 Rio Bravo Blvd SW, Suite C

   Albuquerque    NM      87105-6000   1010   

2013 N. Prince Street

   Clovis    NM      88101-4858   1011   

101 W. Broadway Street

   Hobbs    NM      88240-6001   1012   

107 E. 5th Street

   Roswell    NM      88201-6205   1013   

1331 Juan Tabo Blvd NE, Suite 2C

   Albuquerque    NM      87112-4463   1014   

1405 S. Valley Drive, Suite 700

   Las Cruces    NM      88005-3132   1015   

601 Main Street SE, Suite 23A

   Los Lunas    NM      87031-4309  



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip   1017   

1900 E. Historic Hwy 66, Suite E

   Gallup    NM      87301-4883   1018   

2514 7th Street, Suite E

   Las Vegas    NM      87701-4988   1019   

3301 Coors Blvd NW, Suite 16

   Albuquerque    NM      87120-1292   1101   

6409 Abercorn Street, Suite A

   Savannah    GA      31405-5796   1102   

3421-6 Cypress Mill Road

   Brunswick    GA      31520-2876   1103   

2768 Cumberland Blvd SE

   Smyrna    GA      30080-3048   1104   

3412 Wrightsboro Rd, Suite 902

   Augusta    GA      30909-1099   1105   

1200 Ernest W. Barrett Pkwy NW, Suite 216

   Kennesaw    GA      30144-4513   1106   

690 Hwy 29 N, Suite 135

   Athens    GA      30601-1545   1107   

322 Oak Street, Suite 4

   Gainesville    GA      30501-3580   1108   

755 Lawrenceville Suwanee Rd, Suite 1520

   Lawrenceville    GA      30043-7344   1201   

3260 Electric Road, Suite 501

   Roanoke    VA      24018-6400   1202   

165 Holt Garrison Pkwy, Unit 560B

   Danville    VA      24540-5949   1203   

3920 Wards Road, Suite E

   Lynchburg    VA      24502-3569   1204   

4511 John Tyler Highway, Suite A

   Williamsburg    VA      23185-2415   1205   

614 Albemarle Square

   Charlottesville    VA      22901-7406   1206   

5694 Brook Road

   Richmond    VA      23227-2274   1207   

65 Conston Avenue

   Christiansburg    VA      24073-1164   1208   

340 Town Center Dr

   Abingdon    VA      24210-3248   1209   

7225 Bell Creek Rd, Suite 268

   Mechanicsville    VA      23111-3503   1210   

932 Edwards Ferry Road NE, Suite B1

   Leesburg    VA      20176-3324   1211   

9668 Liberia Avenue

   Manassas    VA      20110-1700   1212   

241 Charles H. Dimmock Pkwy, Suite 1

   Colonial Heights    VA      23834-2915   1213   

14516 Smoketown Rd

   Woodbridge    VA      22192-4719   1214   

3940 Plank Rd, Suite K

   Fredericksburg    VA      22407-6869   1215   

14260-M Centreville Square

   Centreville    VA      20121-2364   1216   

2516 S. Pleasant Valley Road

   Winchester    VA      22601-7010   1217   

6810-A Bland Street

   Springfield    VA      22150-2612  



--------------------------------------------------------------------------------

SCHEDULE 7.6

GAAP EXCEPTIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.9

PERMITTED LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.10

LICENSES

None.



--------------------------------------------------------------------------------

SCHEDULE 7.13

COMPLIANCE WITH LAWS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.16

SUBSIDIARIES

Each of the entities listed below is a direct or indirect wholly-owned
Subsidiary of Regional Management Corp. Unless otherwise indicated, the equity
interests of each Subsidiary are owned directly by Regional Management Corp.

 

Regional Finance Corporation of Alabama

Regional Finance Corporation of Georgia

Regional Finance Corporation of North Carolina

Regional Finance Corporation of South Carolina

Regional Finance Corporation of Tennessee

Regional Finance Corporation of Texas

Regional Finance Company of Oklahoma, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of New Mexico, LLC (wholly-owned by Regional Finance
Corporation of South Carolina)

Regional Finance Company of Missouri, LLC

Regional Finance Company of Louisiana, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Mississippi, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

RMC Financial Services of Florida, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Georgia, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Kentucky, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Virginia, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Upstate Motor Company

Credit Recovery Associates, Inc.

RMC Reinsurance, LTD

Regional Management Receivables, LLC

Regional Management Receivables II, LLC

Regional Management North Carolina Receivables Trust 2017-1



--------------------------------------------------------------------------------

SCHEDULE 7.19

BANK ACCOUNTS

 

Bank Name

   Account Number    City    State    Purpose    Company Name    Sweep
Account

Arvest Bank

   XXXXXXXXX    Bartlesville    OK    Depository   
Regional Finance Company of Oklahoma, LLC   

BancFirst

   XXXXXXXXX    Ardmore    OK    Depository    Regional Finance Company of
Oklahoma, LLC   

Bank Independent

   XXXXXXXXX    Athens    AL    Depository    Regional Finance Corporation of
Alabama   

Bank of America

   XXXXXXXXX    Charlotte    NC    Master
Funding    Regional Management Corp.   

Bank of America

   XXXXXXXXX    Charlotte    NC    Master
Depository    Regional Management Corp.   

Bank of America

   XXXXXXXXX    Charlotte    NC    Accounts
Payable    Regional Finance Company of New Mexico,
LLC    Sweep

Bank of America

   XXXXXXXXX    Charlotte    NC    Payroll    Regional Management Corp.    Sweep

Bank of America

   XXXXXXXXX    Charlotte    NC    OK
Checking    Regional Management Corp.    Sweep

Bank of America

   XXXXXXXXX    Charlotte    NC    Depository    Regional Finance Corporation of
South
Carolina    Sweep

Bank of America

   XXXXXXXXX    Charlotte    NC    Depository    Regional Finance Corporation of
Texas    Sweep

Bank of America

   XXXXXXXXX    Charlotte    NC    Depository    Regional Finance Corporation of
Texas    Sweep

Bank of America

   XXXXXXXXX    Charlotte    NC    Depository    Regional Finance Company of
Oklahoma, LLC    Sweep

Bank of America

   XXXXXXXXX    Charlotte    NC    Depository    Regional Finance Company of New
Mexico,
LLC    Sweep

Bank of America

   XXXXXXXXX    Charlotte    NC    Depository    Regional Finance Corporation of
North
Carolina    Sweep

Bank of America

   XXXXXXXXX    Minneapolis    MN    Depository    Regional Management
Receivables, LLC   

BB & T

   XXXXXXXXX    Winston
Salem    NC    Depository    Regional Finance Corporation of Tennessee   

BB & T

   XXXXXXXXX    Winston
Salem    NC    Depository    Regional Finance Corporation of North
Carolina   

BB & T

   XXXXXXXXX    Winston
Salem    NC    Depository    Regional Management Corp.   

First Bank (NC)

   XXXXXXXXX    Rockingham    NC    Depository    Regional Finance Corporation
of North
Carolina   

First Bank (TN)

   XXXXXXXXX    Dickson    TN    Depository    Regional Finance Corporation of
Tennessee   

First Bank AL

   XXXXXXXXX    Talladega    AL    Depository    Regional Finance Corporation of
Alabama   

First Citizens

   XXXXXXXXX    Columbia    SC    Depository    Regional Finance Corporation of
South
Carolina   

First National Bank of TX

   XXXXXXXXX    Killeen    TX    Depository    Regional Finance Corporation of
Texas   

First State Bank (AL)

   XXXXXXXXX    Fort Payne    AL    Depository    Regional Finance Corporation
of Alabama   

First Tennessee

   XXXXXXXXX    Memphis    TN    Depository    Regional Finance Corporation of
Tennessee   

FNB Community Bank

   XXXXXXXXX    Midwest
City    OK    Depository    Regional Finance Company of Oklahoma, LLC   

International Bank and Commerce

   XXXXXXXXX    Zapata    TX    Depository    Regional Finance Corporation of
Texas   



--------------------------------------------------------------------------------

Bank Name

   Account Number    City    State    Purpose   Company Name    Sweep
Account

Liberty Federal Savings Bank

   XXXXXXXXX    Enid    OK    Depository  
Regional Finance Company of Oklahoma, LLC   

Merchants

   XXXXXXXXX    Jackson    AL    Depository   Regional Finance Corporation of
Alabama   

Prosperity

   XXXXXXXXX    Abilene    TX    Depository   Regional Finance Corporation of
Texas   

RCB

   XXXXXXXXX    Ponca
City    OK    Depository   Regional Finance Company of Oklahoma, LLC   

Southside

   XXXXXXXXX    Tyler    TX    Depository   Regional Finance Corporation of
Texas   

Synovus

   XXXXXXXXX    Columbus    GA    Depository   Regional Finance Company of
Georgia, LLC   

Synovus

   XXXXXXXXX    Columbus    GA    Depository   Regional Finance Corporation of
South
Carolina   

Wells Fargo

   XXXXXXXXX    Greenville    SC    Master Funding   Regional Management Corp.
   Sweep

Wells Fargo

   XXXXXXXXX    Greenville    SC    Insurance Refunds   Regional Management
Corp.    Sweep

Wells Fargo

   XXXXXXXXX    Greenville    SC    Tax Payments/Other ACH
Debits   Regional Management Corp.   

Wells Fargo

   XXXXXXXXX    Greenville    SC    Depository   Regional Management
Receivables, LLC   

Wells Fargo

   XXXXXXXXX    Greenville    SC    Depository   Regional Management Receivables
II, LLC   

Wells Fargo

   XXXXXXXXX    Greenville    SC    CRA Depository   Credit Recovery Associates,
Inc.    Sweep

Wells Fargo

   XXXXXXXXX    Greenville    SC    RMC (Insurance ACH Credits)   Regional
Management Corp.    Sweep

Wells Fargo

   XXXXXXXXX    Greenville    SC    RMC Reinsurance Depository   RMC
Reinsurance, Ltd.   

Wells Fargo

   XXXXXXXXX    Greenville    SC    CRA Licensing   Credit Recovery Associates,
Inc.   

Wells Fargo

   XXXXXXXXX    Greenville    SC    Georgia Licensing   Regional Finance Company
of Georgia, LLC   

Wells Fargo

   XXXXXXXXX    Greenville    SC    Missouri Licensing   Regional Finance
Company of Missouri, LLC   

Wells Fargo

   XXXXXXXXX    Greenville    SC    VA Licensing   Regional Finance Company of
Virginia, LLC   

Wells Fargo

   XXXXXXXXX    Greenville    SC    AL Checking   Regional Finance Corporation
of Alabama    Sweep

Wells Fargo

   XXXXXXXXX    Greenville    SC    GA Checking   Regional Finance Company of
Georgia, LLC    Sweep

Wells Fargo

   XXXXXXXXX    Greenville    SC    NC Checking   Regional Finance Corporation
of North
Carolina    Sweep

Wells Fargo

   XXXXXXXXX    Greenville    SC    AL Checking   Regional Finance Corporation
of Alabama    Sweep

Wells Fargo

   XXXXXXXXX    Greenville    SC    NM Checking   Regional Finance Company of
New Mexico,
LLC    Sweep

Wells Fargo

   XXXXXXXXX    Greenville    SC    SC Checking   Regional Finance Corporation
of South
Carolina    Sweep

Wells Fargo

   XXXXXXXXX    Greenville    SC    TN Checking   Regional Finance Corporation
of Tennessee    Sweep

Wells Fargo

   XXXXXXXXX    Greenville    SC    TX Checking   Regional Finance Corporation
of Texas    Sweep

Wells Fargo

   XXXXXXXXX    Greenville    SC    VA Checking   Regional Finance Company of
Virginia, LLC    Sweep

Wells Fargo

   XXXXXXXXX    Greenville    SC    AL Depository   Regional Finance Corporation
of Alabama   

Wells Fargo

   XXXXXXXXX    Greenville    SC    GA Depository   Regional Finance Company of
Georgia, LLC   



--------------------------------------------------------------------------------

Bank Name

  

Account
Number

  

City

  

State

  

Purpose

  

Company Name

  

Sweep
Account

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    NM Depository   

Regional Finance Company of New Mexico, LLC

  

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    NC Depository   

Regional Finance Corporation of North Carolina

  

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    TN Depository   

Regional Finance Corporation of Tennessee

  

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    SC Depository   

Regional Finance Corporation of South Carolina

  

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    TX Depository   

Regional Finance Corporation of Texas

  

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    VA Depository   

Regional Finance Company of Virginia, LLC

  

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    AL Loan Solicitation   

Regional Finance Corporation of Alabama

  

Sweep

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    GA Loan Solicitation   

Regional Finance Company of Georgia, LLC

  

Sweep

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    NM Loan Solicitation   

Regional Finance Company of New Mexico, LLC

  

Sweep

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    NC Loan Solicitation   

Regional Finance Corporation of North Carolina

  

Sweep

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    OK Loan Solicitation   

Regional Finance Company of Oklahoma, LLC

  

Sweep

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    SC Loan Solicitation   

Regional Finance Corporation of South Carolina

  

Sweep

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    TN Loan Solicitation   

Regional Finance Corporation of Tennessee

  

Sweep

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    TX Loan Solicitation   

Regional Finance Corporation of Texas

  

Sweep

Wells Fargo

  

XXXXXXXXX

   Greenville    SC    VA Checking   

Regional Finance Company of Virginia, LLC

  

Sweep

Wells Fargo

  

XXXXXXXXX

   Minneapolis    MN    Collection   

Regional Management Receivables II, LLC

  

Wells Fargo

  

XXXXXXXXX

   Minneapolis    MN    Reserve   

Regional Management Receivables II, LLC

  

Wells Fargo

  

XXXXXXXXX

   Minneapolis    MN    Reserve   

RMC Reinsurance Ltd.

  

Wells Fargo

  

XXXXXXXXX

   Minneapolis    MN    Collection   

Regional Management Receivables, LLC

  

Wells Fargo

  

XXXXXXXXX

   Minneapolis    MN    Reserve   

Regional Management Receivables, LLC

  



--------------------------------------------------------------------------------

SCHEDULE 8.3

GUARANTIES

None.



--------------------------------------------------------------------------------

SCHEDULE 8.6

DEBT

None.